The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to application filed on 5/26/2020, Claims 1-20 are pending in the application.
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     
        				Specification

	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 19 (a)-(d). The certified copy has been filed in parent Application No. 14/475,493, filed on 9/2/2014.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the status information" in 19.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 are rejected since they are depended on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over by TOKIWA., US 2010/0277968 A1, in view of OTSUKA., 2010/0325349 A1.

a memory cell array (Fig.1, a memory cell array 100) including a first plane and a second plane (section 0039; a plane 0 and a plane 1); 
a first cache configured to hold data transferred from the first plane of the memory cell array (section 0083; it is taught as the page register circuit 110-1R has a cache A1 and a cache B1); 
a second cache configured to hold data transferred from the second plane of the memory cell array (section 0084; it is taught as the page register circuit 110-2R has a cache A2 and a cache B2); and 
a controller (Fig.1, sequence control 107 and Fig.9) configured to begin a first process on the first plane in response to a first command addressed to the first plane (section 0109-0112; it is taught as providing a data write address and write data is input to the plane 0 at a time t0) and to begin a second process on the second plane of the memory cell array according to a second command addressed to the second plane if at least the second cache is in the ready state (section 0114-0117; it is taught as read addresses (plane 1 addresses) add1 to add5 are input following a permit command cmd3 to permit the read address input. In the process, the address specifying the data read operation designates a plane different from the plane 0 (100-1) in which the data write operation is going on; the data read operation for the plane 1 is finished and the read data stored in the cache A2 in full preparation at a time t4. The RBx pin assumes the "H" state (ready state (ready 2)) indicating the activation of the RBx pin again, and the external host device is informed of the ready state), and 

 TOKIWA does not clearly teach a controller configured to begin a first process if the first and second caches are in the ready state when the first command is received.
However, OTSUKA teaches a controller configured to begin a first process if the first and second caches are in the ready state when the first command is received (section 0051; The determination as to whether or not writing data to the flash memories 6a and 6b can be carried out is done by a Busy/Ready signal. With the flash memory 6a (6b) as in the present embodiment in which the data cache 61a (61b) is mounted, a state where data can be transferred to the data cache 61a (61b) is Ready).
It would have been obvious to the ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings OTSUKA into TOKIWA such as a controller configured to begin a first process if the first and second caches are in the ready state when the first command is received because it guarantees its write speed by carrying out write processing to a plurality of flash memories (non-volatile memories) in parallel (section 0002 and 0051 of OTSUKA).

Regarding claims 2 and 13, TOKIWA teaches the first command is a read command, and the second command is a read command (section 0125; the same type of the operation can be executed in the planes 100-1, 100-2).  

Regarding claims 3 and 14, TOKIWA teaches the controller is configured to determine a core operation associated with the second command cannot be performed 

Regarding claims 4 and 15, TOKIWA teaches the controller is configured to determine the core operation associated with the first command has already started if an address transfer for the first command has been performed (section 0109-0111; a start command cmd1 required for providing a data write address and write data is input to the plane 0 at a time t0. Plane addresses (plane 0 addresses) add1 to add5 are input, followed by the write data; Once the data write command is issued for the plane 0, the address buffer 104-1 shown in FIG. 1 receives and holds the write address, while at the same time activating the signal PPLANE[0] indicating that the plane 0 is in write operation. The write data input following the plane addresses is stored in the cache A1; after that, upon application of a program start command cmd2 to start the write operation from the host device at a time t1, the nonvolatile semiconductor memory device starts the operation of writing data in the plane 0).  

Regarding claims 5 and 16, TOKIWA teaches further comprising: a first address register for the first plane; and a second address register for the second plane (section 0110; it is taught as the address buffer 104-1 and the address buffer 104-2 and section 0045), wherein the address transfer for the first command includes transferring the physical address target of the first command to the first address register (section 0043; 

Regarding claims 6 and 17, TOKIWA teaches the controller is configured to begin the second process on the second plane after the first process on the first plane in response to the first command being completed if the core operation associated with the first command has already started (Fig.11; at a time t2, read addresses (plane 1 addresses) add1 to add5 are input following a permit command cmd3 to permit the read address input; a program start command cmd2 to start the write operation from the host device at a time t1, the nonvolatile semiconductor memory device starts the operation of writing data in the plane 0).  

Regarding claim 7, TOKIWA teaches further comprising: a first pad at which the controller is configured to receive the first command and the second command (section 0094; it is taught as the data input/output control unit 33 includes the first and second data input/output control circuits 33-1, 33-2).  

Regarding claims 8 and 18, TOKIWA teaches status information is output from the controller as a series of bits in response to a status read command, the status information indicating whether the first cache is in a ready state or a busy state (Fig.11 
 
Regarding claims 10 and 20, TOKIWA teaches the status information includes a queue busy status bit and a cache busy status bit (section 0049 and section 0054; An output buffer 106-2 is an output control circuit which informs external devices that the nonvolatile semiconductor memory device according to this embodiment is busy. In the ready state, i.e. in the state ready to receive the next command, for example, a RBx signal is activated, while in the busy state, i.e. in the state not ready to receive the next command, on the other hand, the RBx is deactivated; the page register control circuits 110-1, 110-2 hold write data at the time of a data write operation). 
 
Regarding claim 12, TOKIWA teaches the semiconductor device further includes first and second caches that respectively hold data transferred from the first and second memory cell arrays (section 0083; it is taught as the page register circuit 110-1R has a cache A1 and a cache B1; section 0084; it is taught as the page register circuit 110-2R .  
 
Allowable Subject Matter
Claims 9 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: 
The limitations not found in the prior art of record include the status information comprises a first status bit indicating whether the first plane is ready or busy, a second status bit indicating whether the second plane is ready or busy, a third status bit indicating whether the first cache is in the ready state or busy state, a fourth status bit indicating whether the second cache is in the ready or busy55PATENT Atty Docket No. TAI/0773USC02state in combination with the other claimed limitations as described in the claims 9 and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Fasoli et al., US 2010/0106893 A1 teaches a technique for efficiently handling write operation failures in a memory device which communicates with an external host device allows a page of data to be re-written to a memory array from a page buffer.

Smith et al., US 2005/0268025 A1 teaches a memory unit has a busy control system that includes a busy control register that may be written by a controller. The contents of the busy control register determine whether a signal is sent from the memory unit to the controller and, if so, which of a plurality of signals is sent.

           When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 C.F.R. 1.111 (c).
When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUA J SONG/Primary Examiner, Art Unit 2133